DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 11/21/2018 and 03/26/2020, have been considered.

Drawings
The drawings filed on November 21, 2018 are accepted.

Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10, line 9 of claim 10 recites the phrase “an inversion to converse a model to a minimum value.”  This appears to be a typographical error.  Applicant is suggested to amend line 9 of claim 10 to recite --to converge a model--, as recited in claim 1.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claims 1 and 10, line 3 of claim 1 recites the phrase “the object to be modeled.”  Line 3 of claim 10 recites the same phrase.  This is the first recitation of the phrase “the object to be modeled” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required. 
Regarding claim 9, line 1 of claim 9 recites the phrase “the plurality of mono-frequency sources.”  This is the first recitation of the phrase “the plurality of mono-frequency sources” in the claims.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  Appropriate correction is required. 
Additionally regarding claim 1, claim 1 is additionally rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  The relationship between the object to be imaged, recited in the preamble of claim 1, and “the object to be modeled” recited in line 3, is missing, rendering the claim vague and indefinite.  It is not clear if the object is the modeled or if the object is a target in the model.  For examination purposes, it is assumed that the object is comprised in a model.  Appropriate correction is required.
Claims 2-9 and 11-17 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).


Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“at least one recorder configured to monitor and record sparse mono-frequency data,” recited in claim 10.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a plurality of receivers (not shown) would be positioned to record frequency data generated as a result of the mono-frequency signals 304a-304g…The cross-correlation process separates or de-blends the simultaneous recordings monitored by each receiver… (FIG. 3; ¶33), corresponds to the at least one recorder.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of imaging an object, the method comprising: generating a plurality of mono-frequency waveforms and applying the plurality of mono-frequency waveforms to the object to be modeled; acquiring sparse mono-frequency data in response to the plurality of mono-frequency waveforms applied to the object to be modeled; cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data; and utilizing the monochromatic frequency data in an inversion to converge a model to a minimum value of an objective.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “applying the plurality of mono-frequency waveforms…,” and “acquiring sparse mono-frequency data…,” are treated by the Examiner as belonging to mental processes grouping.  The steps of “cross-correlating the sparse mono-frequency data…,” and “utilizing the monochromatic frequency data in an inversion…,” are treated by the Examiner as belonging to mathematical concepts grouping.  
Similar limitations comprise the abstract ideas of claim 10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an object, a plurality of mono-frequency waveforms, sparse mono-frequency data, monochromatic frequency data, a model, and a minimum value of an objective; and
In Claim 10: an imaging system, at least one mono-frequency source, mono-frequency waveforms, at least one recorder, sparse mono-frequency data, a computer processing system, one or more source functions, monochromatic frequency data, a model, and a minimum value.
The above additional elements/steps in the claims are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as imaging an object.  The “generating a plurality of mono-frequency waveforms…” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception, where a system, a processor, a communication module, a memory unit, and a microwave link, are generally recited and is not qualified as a particular machine.  Additionally, the step of “utilizing the monochromatic frequency data in an inversion to converge a model to a minimum value of an objective…” comprises an insignificant extra-solution activity to the judicial exception.  
The recited method comprises generic computer elements that are not meaningful limitations because it is generally recited and are not qualified as a particular machine.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The above claim(s) comprises the following additional elements:
In Claim 1: an object, a plurality of mono-frequency waveforms, sparse mono-frequency data, monochromatic frequency data, a model, and a minimum value of an objective; and
In Claim 10: an imaging system, at least one mono-frequency source, mono-frequency waveforms, at least one recorder, sparse mono-frequency data, a computer processing system, one or more source functions, monochromatic frequency data, a model, and a minimum value.
Claim 1, as well as claim 10, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record, “	Monofrequency waveform acquisition and inversion: A new paradigm,” Alkhalifah, T., SEG Technical Program Expanded Abstracts 2014, Conference Paper Presentation, August 5, 2014, pp. 1002-1006. (provided in IDS submitted on 11/21/2018.), and 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claim 10, as a whole does/do not confine the claim(s) to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claim 1, as well as claim 10, are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 1, as well as claim 10, is/are therefore, is not patent eligible.
With regards to the dependent claims, claims 2-9 and 11-17; the dependent claims merely provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claim(s). 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 appears to recite a series of purely mental steps.  Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite 
Claim 1 recites a method of imaging an object, that includes applying a plurality of mono-frequency waveforms to the object to be modeled, acquiring sparse mono-frequency data in response to the plurality of mono-frequency waveforms applied to the object to be modeled, cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data, and utilizing the monochromatic frequency data in an inversion to converge a model to a minimum value of an objective, without identifying the apparatus that accomplishes the recited method steps.  Claim 1 does not include additional elements, or a combination of elements, that amount to significantly more than the recited mental steps.  Therefore, the claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 2-9 are additionally rejected under 35 U.S.C. 101 as being directed to non-statutory subject, due to their dependency from a rejected base claim(s), claim 1 as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkhalifah (“Monofrequency waveform acquisition and inversion: A new paradigm,” Alkhalifah, T., SEG Technical Program Expanded Abstracts 2014, Conference Paper Presentation, August 5, 2014, pp. 1002-1006. – provided in IDS submitted on 11/21/2018.).
Regarding claim 1, Alkhalifah teaches a method of imaging an object (Alkhalifah: Summary.) comprising:
generating a plurality of mono-frequency waveforms and applying the plurality of mono-frequency waveforms to the object to be modeled (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, para. 1, [“Allowing our vibrators to sweep at a single frequency naturally boosts the energy of that frequency in the injected wavefields even if the sweep is short. We then record the mono frequency wavefield with listening devices (i.e. geophones) with a central frequency response wavefields corresponding to that frequency.”] {The disclosed “wavefield(s)” comprise(s) “a plurality of mono-frequency waveforms” as recited in the claim(s).});
acquiring sparse mono-frequency data in response to the plurality of mono-frequency waveforms applied to the object to be modeled (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“To further isolate and enhance this frequency component, we cross correlate the data with this single frequency sweep. A single frequency, ω0, sweep can be represented by the following function:                         
                            f
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    t
                                
                            
                            =
                            A
                            
                                
                                    t
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    0
                                                
                                            
                                             
                                            t
                                        
                                    
                                
                            
                        
                    , where t is the time variable and A defines the amplitudes, which may include tapering to zero at the beginning and end of the sweep.”] {Including Eqns. 1-2.} {In ¶24 of the specification, Applicant’s disclose “A benefit of the method described with respect to Figure 1 is the sparse frequency dataset includes a large percentage of the information required to perform the waveform inversion, but requires a shorter sweep of frequencies to attain the required energy (hence the moniker "sparse frequency").” Thus Alkhalifah discloses acquiring sparse mono-frequency data as recited in the claim(s).});
cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“This crosscorrelation process boosts the energy of the single frequency by approximately the length of the sweep. An alternative and equivalent application of the cross correlation is achieved by multiplying the data in the frequency domain with the complex conjugate of the Fourier representation of the source function.”] {Including Eqns. 1-2.}); and
utilizing the monochromatic frequency data in an inversion to converge a model to a minimum value of an objective (Alkhalifah: pg. 1002, sect. SUMMARY, [“an opportunity to invert for complex models starting even with poor initial velocity models. The objective of this new paradigm is a high resolution model of the Earth to replace our focus on the image, which requires a band of frequencies.”]; and FIGS. 4(a)-4(f); pg. 1005, sect. A MARMOUSI EXAMPLE, para. 1, [“The inverted velocity model at the end of scattering angle cut off 178 and 170 are given in Figures 4(c) and 4(d), respectively. The final inverted velocity model is shown in Figure 4(e). Though the result is not perfect, considering the single (relatively high) frequency nature of the data, the inversion performed well.”]).

Regarding claim 2, Alkhalifah teaches all the all the limitations of the parent claim 1 as shown above.  Alkhalifah discloses one or more source functions utilized for cross-correlation has a length of time selected to ensure orthogonality of the monochromatic frequency data Thus ensuring orthogonality of the monochromatic frequency data as recited in the claim(s).}{See above.}).

Regarding claim 3, Alkhalifah teaches all the all the limitations of the parent claim 2 as shown above.  Alkhalifah discloses the plurality of mono-frequency waveforms are each defined by a unique frequency, wherein the frequencies of the mono-frequency waveforms depends on a confidence associated with a current model and the required resolution (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}; FIGS. 4(a)-4(f); pg. 1005, sect. WHAT FREQUENCY? [“Since the model update is mainly based on subtracting the gradients from the model, the maximum model wavenumber is limited to….Thus, if the frequency is high, we may be able to obtain high resolution.”]; and sect. A MARMOUSI EXAMPLE, para. 1, {See above.}).

Regarding claim 4, Alkhalifah teaches all the all the limitations of the parent claim 2 as shown above.  Alkhalifah discloses applying Fourier transform to acquired sparse mono-frequency data (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}).

Regarding claim 5, Alkhalifah teaches all the all the limitations of the parent claim 4 as shown above.  Alkhalifah discloses the plurality of mono-frequency waveforms are selected to See above.}).

Regarding claim 6, Alkhalifah teaches all the all the limitations of the parent claim 1 as shown above.  Alkhalifah discloses applying a scattering angle filter (Alkhalifah: pp. 1002-1003, sect. THE MONOFREQUENCY CONCEPT, paras. 1-2, [“If the need for low frequencies is replaced by a scattering angle filter and the availability of large offsets, that gap might be filled with a single frequency…”]).

Regarding claim 7, Alkhalifah teaches all the all the limitations of the parent claim 6 as shown above.  Alkhalifah discloses the scattering angle filter includes at least one of a low-cut filter and an upper cut filter (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]{Thus defining at least one of a low-cut filter and an upper cut filter.}).

Regarding claim 8, Alkhalifah teaches all the all the limitations of the parent claim 6 as shown above.  Alkhalifah discloses the scattering angle filter includes at least one of a low-cut filter and an upper cut filter (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]; FIG. 3; sect. MONOFREQUENCY POTENTIAL UPDATES, paras. 1-3, [“Applying a low cut scattering angle filter based on the described approach yields Thus defining at least one of a low-cut filter and an upper cut filter.}).

Regarding claim 9, Alkhalifah teaches all the all the limitations of the parent claim 1 as shown above.  Alkhalifah discloses the plurality of mono-frequency sources applied to the object to be modeled are applied simultaneously (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alkhalifah; in view of Williams (U.S. Patent 6,052,333).
Regarding claim 10, Alkhalifah teaches imaging an object (Alkhalifah: Summary.) comprising:
at least one mono-frequency source capable of generating one or more mono-frequency waveforms directed to the object being modeled (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, para. 1, [“Allowing our vibrators to sweep at a single frequency naturally boosts the energy of that frequency in the injected wavefields even if the sweep is short. We then record the mono frequency wavefield with listening devices (i.e. geophones) with a central The disclosed “wavefield(s)” comprise(s) “a plurality of mono-frequency waveforms” as recited in the claim(s).});
at least one recorder configured to monitor and record sparse mono-frequency data generated in response to the one or more mono-frequency waveforms (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“To further isolate and enhance this frequency component, we cross correlate the data with this single frequency sweep. A single frequency, ω0, sweep can be represented by the following function:                         
                            f
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    t
                                
                            
                            =
                            A
                            
                                
                                    t
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    0
                                                
                                            
                                             
                                            t
                                        
                                    
                                
                            
                        
                    , where t is the time variable and A defines the amplitudes, which may include tapering to zero at the beginning and end of the sweep.”] {Including Eqns. 1-2.} {In ¶24 of the specification, Applicant’s disclose “A benefit of the method described with respect to Figure 1 is the sparse frequency dataset includes a large percentage of the information required to perform the waveform inversion, but requires a shorter sweep of frequencies to attain the required energy (hence the moniker "sparse frequency").” Thus Alkhalifah discloses acquiring sparse mono-frequency data as recited in the claim(s).});
cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“This crosscorrelation process boosts the energy of the single frequency by approximately the length of the sweep. An alternative and equivalent application of the cross correlation is achieved by multiplying the data in the frequency domain with the complex conjugate of the Fourier representation of the source function.”] {Including Eqns. 1-2.}); and

However, Alkhalifah fails to explicitly disclose a computer processing system.
Williams is directed to monofrequency continuous wave signals of long duration are used as inputs form sources of known characteristics and location (Williams: Abstract.).  Therein, Williams discloses a computer processing system (Williams: FIG. 4; col. 7, ln 5-8 [“…each antenna element would be processed as part of a parallel processing computer (not shown) and would be assigned an individual processor CP1 and CP2 for the cross-correlations and calculations.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a computer processing system, is as taught by Williams, into Alkhalifah, with the motivation and expected benefit of facilitating processing of the cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data.  This method for improving Alkhalifah was within the ordinary ability of one of ordinary skill in the art based on the teachings of Williams.  Therefore, it would 

Regarding claim 11, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses the mono-frequency source is a seismic source (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“Figure 1(a) shows a real data trace borrowed from Oz Yilmaz Seismic wave Analysis book…”] {See above.}).

Regarding claim 12, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses the mono-frequency source is a seismic source (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“Alternatively, using a time series that is 1/5 the length of the trace in the cross correlation provides us with the spectrum shown in Figure 1(d).”] {See above.}).

Regarding claim 13, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 10as shown above.  Alkhalifah discloses one or more source functions utilized for cross-correlation has a length of time selected to ensure orthogonality of the monochromatic frequency data (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“…amplitude spectrum after cross correlating the trace with a 10 Hz mono frequency sweep of the same length as the trace…”] {Thus ensuring orthogonality of the monochromatic frequency data as recited in the claim(s).}{See above.}).

claim 14, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses applies a scattering angle filter to the monochromatic frequency data to guide the sparse frequency data to an inverted model (Alkhalifah: pp. 1002-1003, sect. THE MONOFREQUENCY CONCEPT, paras. 1-2, [“If the need for low frequencies is replaced by a scattering angle filter and the availability of large offsets, that gap might be filled with a single frequency…”]).

Regarding claim 15, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 14 as shown above.  Alkhalifah discloses the scattering angle filter includes at least one of a low-cut filter and an upper cut filter (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]{Thus defining at least one of a low-cut filter and an upper cut filter.}).

Regarding claim 16, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 6 as shown above.  Alkhalifah discloses the scattering angle filter is selected to control information extracted from the mono-frequency data (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]; FIG. 3; sect. MONOFREQUENCY POTENTIAL UPDATES, paras. 1-3, [“Applying a low cut scattering angle filter based on the described approach yields the gradient shown in Figures 3(c)-3(d).”]; {Thus defining at least one of a low-cut filter and an upper cut filter.}).

claim 17, Alkhalifah, in view of Williams, teach all the all the limitations of the parent claim 1 as shown above.  Alkhalifah discloses the plurality of mono-frequency sources applied to the object to be modeled are applied simultaneously (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,422,518, to Sashida, discloses a power supply system of a high reliability and stability capable of suppressing a cross current flow by establishing rapidly synchronism between a power converter and an AC power source in a parallel operation for changing over the power supply sources.
U.S. Patent Publication 2002/0188407 A1, to Khan, discloses mapping permeable reservoir formations by measuring the elastic nonlinear interactions of a seismic wave as it propagates through the reservoir rock matrix and its pore fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JEFFREY P AIELLO/Examiner, Art Unit 2864